Citation Nr: 0014287	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  

The Board notes that the veteran failed to be appear for a 
hearing scheduled to be held before a member of the Board at 
the RO in June 1999.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the veteran in the 
development of his claim.  However, upon a review of the 
record, the Board finds that all of the evidence necessary 
for adjudication of his claim has not been obtained.  

A review of the report of a VA orthopedic examination 
conducted in May 1998 shows that the veteran gave a history 
of having arthritis of his right shoulder and right hip.  He 
also indicated that he developed pain in the right scapular 
area in 1994, which hurts him constantly.  Also, he mentioned 
that he developed pain in his right buttock 18 months ago, 
which also causes him to experience constant pain.  The 
examination report noted X-ray and MRI [magnetic imaging 
resonance] finding results concerning the right hip, right 
shoulder, and lumbar spine.  Review of the record shows that 
MRI testing of the right hip lumbar spine X-rays were 
conducted in January 1998.  X-rays of the right shoulder were 
taken in May 1998.  At the conclusion of the examination 
report, the VA examiner indicated that he would like to 
review these films before arriving at a final diagnosis.  The 
record does not show that the examiner had the opportunity to 
review the above-mentioned films, nor does the record 
indicate that a final diagnosis(es) was provided.  

The Board also points out that a February 1998 VA outpatient 
treatment record reflects that the veteran had complained of 
right hip pain with no relief.  The treatment record also 
shows that "EMG" [electromyograph] testing was to be 
scheduled.  Review of the claims folder does not show that 
this scheduled test, if in fact it was conducted, has been 
associated with the record.  

In addition, the record reflects that the veteran has been in 
receipt of ongoing medical treatment at the VA Medical Center 
(VAMC) located in Jackson, Mississippi.  The most recent 
record of treatment on file is dated in February 1998.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for disabilities.  

2.  The RO is requested to obtain the 
report of EMG testing (if in fact 
conducted) referenced in the February 
1998 VA outpatient treatment record as 
well at the films of the.  

3.  The RO should obtain copies of the 
treatment records from the VAMC in 
Jackson, Mississippi covering the period 
from February 1998 to the present, and 
the January 1998 MRI and lumbar spine x-
rays films and the May 1998 x-ray films. 

4.  The claims folder should be referred 
to the same VA physician who performed 
the May 1998 VA orthopedic.  The 
physician in an addendum, following his 
review of the "films" referred by him 
in the May 1998 examination report, 
should be requested to render final 
diagnoses concerning the veteran's 
orthopedic disorders.  If the examiner 
requires any additional testing or 
examinations, they should be conducted.

5.  In the event that the same VA 
physician who performed the May 1998 
orthopedic examination is not available, 
another VA examination by an appropriate 
specialist should be performed in order 
to determine the nature and severity of 
all pertinent claimed disorders.  All 
testing or any other specialized 
examinations deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand must be furnished to the 
examiner in conjunction with the 
examination and this fact should be noted 
by the examiner in the examination 
report. 

6.  The RO should then readjudicate the 
issue currently on appeal.

In the event that any action taken remains adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should 
again be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

